EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, eachof the undersigned acknowledges and agrees that the foregoing statement on Schedule13D is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule13D shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of November 19, 2012. OCM PE HOLDINGS, L.P. By: Oaktree Fund GP, LLC Its: General Partner By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree Fund GP I, L.P. Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Authorized Signatory By: /s/ Emily Alexander Name: Emily Alexander Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC Its: General Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Managing Director OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Managing Director OAKTREE HOLDINGS, LLC By: Oaktree Capital Group, LLC Its: Managing Member By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title: Managing Director OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counsel and Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title: Managing Director OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Managing Director
